It appearing that the Genesee County Circuit Court by order of July 24, 1974 has appointed attorney W. Schuyler Seymour, Jr., to assist defendant-appellant in perfecting an application for leave to appeal to this Court, that this Court by order of August 23, 1974, has appointed the State Appellate Defender for the same purpose, that defendant-appellant has expressed his desire in writing to have the State Appellate Defender represent him, and attorney W. Schuyler Seymour, Jr., having filed a motion to withdraw as defendant-appellant’s counsel; now therefore it is ordered that the same motion to withdraw as counsel be, and the same hereby is, granted.
Case below, Court of Appeals No. 17,545, per curiam opinion of May 24, 1974.